Vanguard Emerging Markets Stock Index Fund Supplement to the Prospectus and Summary Prospectus for Institutional Shares and Institutional Plus Shares Dated December 13, 2010 Prospectus and Summary Prospectus Text Changes The Shareholder Fees table is replaced with the following: Shareholder Fees (Fees paid directly from your investment) Institutional Shares Institutional Plus Shares Sales Charge (Load) Imposed on Purchases None None Purchase Fee (other than on reinvested dividends or capital gains) 0.50% 0.50% Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee 0.25% 0.25% © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI 235 122010
